Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-5 and 8-17 are pending, claims 6 and 7 having been cancelled and claims 14 and 15 having been withdrawn.  Applicant’s response filed June 2, 2022 is acknowledged.
Claims 1-5, 8-13, 16 and 17 will be examined on the merits.
Applicant’s arguments filed June 2, 2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DE2730489A1 to Eiermann as discussed below.

Specification
The objection to the Abstract is withdrawn based on Applicant’s amended Abstract.

Claim Objections
The objections to claims 9 and 11 are withdrawn based on Applicant’s amendments to the claims.
Claim 1 is objected to because of the following informalities:  the term device is repeated twice in line 11 (“… device device, wherein the regeneration step…”).  One of the “device” recitations should be deleted.  Appropriate correction is required.
The objection to claim 8 is maintained because the notations Applicant uses to make their claim amendments would not make the proper deletions to the claim language.  It is suggested that Applicant amend claim 8 as follows: “… as claimed in claim 1 …”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claims 13 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE2730489A1 to Eiermann (see machine translation) in view of U.S. Patent App. Pub. No. 2013/0180553 to Gaus et al.
As to claim 1, Eiermann discloses a cleaning device for cleaning articles to be cleaned (see Eiermann Fig. 1, ref.#10; paragraph [0028]), including at least one cleaning chamber for receiving the articles to be cleaned (see Eiermann Fig., ref.#10, 12, paragraph [0010]), in addition including at least one application device for acting on the articles to be cleaned with at least one cleaning fluid (see Eiermann paragraph [0010]), wherein the cleaning device additionally comprises at least one cooling surface which points to the cleaning chamber (see Eiermann Fig., ref.#12, 16 and 17; paragraph [0010] where the inner surface of washing container 12 of the walls 16 or 17 are considered the cooling surface which points to the cleaning chamber) and at least one cooling container which is thermally coupled with the cooling surface for receiving a cooling liquid (see Eiermann Fig., ref.#15; paragraph [0010]), wherein the cooling surface includes an inner wall of the cleaning chamber which points to the cleaning chamber and wherein the inner wall is coolable by the cooling liquid on an outside which is arranged outside the cleaning chamber (see Eiermann  Fig., ref.#12, 15, 16, 17; paragraph [0010]), wherein the cleaning device comprises at least one control system (see Eiermann paragraph [0011]).
Eiermann further discloses that the control system is additionally set up to control at least one program (read as regeneration step) in the cleaning device, wherein the program includes the following substeps: (a) fill the cooling container with cooling liquid; (b) heat the cooling liquid in the cooling container; and (c) remove the cooling liquid from the cooling container (see Eiermann paragraphs [0013]-[0015] where the reservoir 15 is filled with cooling liquid, heating the cooling liquid in the reservoir and removing the cooling liquid from the reservoir), wherein the control system is set up in order to heat the cooling liquid in the cooling container in method step (b) as a result of heated cleaning fluid in the cleaning chamber and wherein in method step (b), a cleaning tank of the cleaning device is filled with the cleaning fluid, the cleaning fluid is heated and the heated cleaning fluid is circulated in the cleaning chamber in circulation mode by means of the application device so that the heated cleaning fluid heats the cooling container and the cooling liquid located therein via the cooling surface (see Eiermann paragraphs [0013]-[0015] where the cooling liquid in the reservoir is heated as a result of heated cleaning fluid in the cleaning chamber and a cleaning tank of the cleaning device is filled with the cleaning fluid, the cleaning fluid is heated and the heated cleaning fluid is circulated in the cleaning chamber).
To the extent that it could be argued that Eiermann does not explicitly disclose a cleaning tank with the heating device (though Eiermann explicitly discloses a heating device in the rinsing container 12 – see Eiermann paragraph [0010]), it is well known in the art that dishwashers have sumps/containers for the cleaning fluids and that the heating devices are located in the sumps/containers, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a sump and the results would have been predictable (see, e.g., Gaus Fig. 1, ref.#34, paragraph [0032]).
As to claim 8, Eiermann discloses that the control device is additionally set up in order to control at least one cleaning step in the cleaning device, wherein the articles to be cleaned are acted upon with the cleaning fluid in the cleaning step, wherein the regeneration step and the cleaning step are separate steps (see, e.g., Eiermann paragraphs [0011]-[0018] disclosing various cleaning steps where the regeneration step and the cleaning step are separate steps, such as the pre-washing, cleaning (prior to the regeneration), intermediate rinsing and rinsing steps).
As to claim 9, Eiermann discloses that the control system can be additionally set up in order to control at least one drying step in the cleaning device wherein the articles to be cleaned are dried in the cleaning chamber in the drying step wherein the regeneration step and the drying step are separate steps (see, e.g., Eiermann paragraphs [0011]-[0018] disclosing a drying step where the regeneration step and the drying step are separate steps).
As to claim 11, Eiermann discloses that the cooling container is a storage container arranged on the washing compartment in thermal conductive contact along the top wall and side wall of the washing compartment (see Eiermann Fig. ref.#15 and 12, paragraph [0010]).  Said storage tank is considered a shell fitted directly onto the wall of the cleaning chamber.  To the extent that Eiermann does not disclose that the interior space is realized between the shell and the wall wherein the cooling liquid is in contact with the wall of the cleaning chamber in the cooling chamber, said configuration is merely a design consideration obvious to one of ordinary skill in the art based on Eiermann Fig., ref.#15 appearing to show a shared wall between the chamber 12 and storage container 15; see also Gaus Fig. 1, ref.#30 showing a similar cleaning device with the shared wall between the chamber 12 and medium store 30).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE2730489A1 to Eiermann (see machine translation) in view of U.S. Patent App. Pub. No. 2013/0180553 to Gaus et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2012/0145195 to Buser et al.
Eiermann and Gaus are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, the combination of Eiermann and Gaus discloses that the regeneration step can include having the heated cleaning liquid with a temperature of 338K (65 degrees C) heat the cooling liquid for several minutes (see Eiermann paragraphs [0013]-[0015]).  To the extent that it could be argued that the combination of Eiermann and Gaus does not explicitly disclose that the controller is configured to control the regeneration step in such a manner that the cooling container is acted upon with at least a predetermined minimum number of heat equivalents, wherein the heat equivalents are a variable which quantifies thermal hygienization or thermal germicide and which includes a temperature and a period of time of an effect of the temperature, Buser discloses that temperature and time are known, results effective variables as well as disclosing that storage tanks used in dishwashers need to be sanitized (see Buser paragraphs [0011], [0029] and [0043]-[0046]).  Buser further discloses that the storage tank can be cleaned by controlling the cleaning (read as regeneration step) in such a manner that the cooling container is acted upon with at least a predetermined minimum number of heat equivalents, wherein the heat equivalents are a variable which quantifies thermal hygienization or thermal germicide and which includes a temperature and a period of time of an effect of the temperature (see Buser paragraphs [0043]-[0046]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eiermann/Gaus to control the regeneration step to a predetermined minimum number of heat equivalents since time and temperature are known, results-effective variables, or to include a sanitation step as disclosed by Buser in order to kill any micro-organisms and stop the associated odor in a dishwasher storage tank (see Buser paragraphs [0044]-[0045]).
As to claims 3 and 4, the combination of Eiermann, Gaus and Buser discloses that the control system can be set up in order to establish at least one temperature of the cooling container as a function of time and to establish from this the accumulated heat equivalents, with which the cooling container is acted upon and that the cooling container can be kept at a temperature from about 52-77 degrees Centigrade for a timer period of 900 to 10 seconds (see Eiermann paragraphs [0013]-[0015] where the storage tank fluid is heated to a temperature using fluid heated to about 65 degrees C for several minutes; see Buser paragraphs [0044]-[0045] where the sanitation step is disclosed in the rejection to claim 2 and Buser discloses the time and temperature are known results-effective variables to properly clean the storage tank).
As to claim 5, the combination of Eiermann, Gaus and Buser discloses that the control system can be set up in order to monitor reaching a predetermined required temperature in the cooling container, wherein the control system is additionally set up in order to wait for a predetermined time interval after reaching the required temperature before step c is carried out (see Buser paragraphs [0043]-[0046] and where the sanitation step is disclosed in the rejection to claim 2).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE2730489A1 to Eiermann (see machine translation) in view of U.S. Patent App. Pub. No. 2013/0180553 to Gaus et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2012/0145195 to Buser et al. and U.S. Patent No. 3,448,745 to Seeley.
Eiermann and Gaus are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 10, the combination of Eiermann and Gaus does not explicitly disclose that the cleaning device additionally comprises at least one pressurized gas source and/or at least one pressurized gas connection, wherein the control system is set up in order to blow out the cooling container with pressurized gas after step c).  Buser discloses that it is known in the dishwasher art that storage tanks used in dishwashers need to be sanitized (see Buser paragraphs [0011], [0029] and [0043]-[0046]).  Buser further discloses that the storage tank can be cleaned by controlling the cleaning (read as regeneration step) by heating the water contained in the storage tank (see Buser paragraphs [0043]-[0046]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eiermann/Gaus to include a sanitation step via heating as disclosed by Buser in order to kill any micro-organisms and stop the associated odor (see Buser paragraphs [0044]-[0045]) where Eiermann discloses that the water in the storage tank is heated via the heated cleaning fluid as discussed in the above rejection to claim 1.
While the combination of Eiermann, Gaus and Buser does not explicitly disclose a pressurized gas drying step after step c), use of pressurized gas as the final stage of a sanitation is well known in the art and does not provide patentable significance (see Seeley col. 1, lines 38-47).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eiermann/Gaus/Buser to include a pressurized gas source to dry the container as disclosed by Seeley and the results would have been predictable (drying the container to maintain the tank in a sanitary condition – see Seely col. 1, lines 38-40).

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE2730489A1 to Eiermann (see machine translation) in view of U.S. Patent App. Pub. No. 2013/0180553 to Gaus et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2012/0145195 to Buser et al. and U.S. Patent No. 8,181,659 to Shin et al.
Eiermann and Gaus are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 12 and 16, the combination of Eiermann and Gaus does not explicitly disclose that the cooling container comprises at least one germicidal coating on at least one inner wall, wherein the germicidal coating comprises a coating with silver ions.  Buser discloses that it is known in the art that storage containers can produce micro-organisms (see Buser Abstract).  Shin discloses that it is known in the art to coat dishwasher components susceptible to microbes breeding with a silver germicidal coating (see Shin col. 14, lines 52-60) and it would have been obvious to one of ordinary skill in the art at the time of filing to have the cooling container of Eiermann/Gaus comprise a silver germicidal coating in order to prevent the breeding of microbes as disclosed by Buser and Shin (see Buser Abstract, Shine col. 14, lines 52-60).

Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE2730489A1 to Eiermann (see machine translation) in view of U.S. Patent App. Pub. No. 2013/0180553 to Gaus et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2003/0140517 to Schmid and/or DE102010039358A1 to Classen (see machine translation).
Eiermann and Gaus are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 13 and 17, while the combination of Eiermann and Gaus discloses that the reservoir is used to form condensation surfaces during the drying step (see Eiermann paragraph [0018], the combination of Eiermann and Gaus does not explicitly disclose that the cooling container comprises at least one water-repellent micro-structuring on at least one inner wall wherein the water-repellent micro-structuring comprises a micro-structuring with lotus effect.  It is known in the prior art to use micro-structuring to produce a water-repellent lotus effect (see Schmid paragraph [0029] where structures are used to promote deposit of condensate; see also Classen machine translation paragraphs [0004]-[0005] and [0029]-[0032] disclosing use of microstructures to promote condensation).  It would have been obvious to one of ordinary skill in the art at the time of filing to include water-repellent micro-structuring on the condenser wall in order to promote reliable droplet condensation as is known in the art as disclosed by Schmid and/or Classen.

Relevant Prior Art
It is noted that U.S. Patent App. Pub. No. 2011/0155179 to Delle et al. also discloses that it is known in the art to use the heat from the cleaning fluid to heat the cooling fluid stored in the cooling container (see Delle paragraphs [0030]-[0031]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714